internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-109175-99 date date parent distributing distributing controlled sub sub sub sub sub plr-109175-99 sub sub sub sub sub sub sub sub sub sub sub sub plr-109175-99 sub sub sub sub sub sub sub business a business b business c business d shareholder a shareholder b date x plr-109175-99 dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and later correspondence is summarized below summary of facts parent is the common parent of an affiliated_group that conducts business a business b business c and business d parent is publicly traded and to the best of parent’s knowledge shareholder a and shareholder b were as of date date its only shareholders that held five percent or more of its stock by vote or value parent wholly owns distributing sub sub sub sub sub sub sub sub and sub parent also owns percent of sub sub owns the remaining one percent of sub distributing wholly owns distributing sub wholly owns sub and sub sub wholly owns sub and sub wholly owns sub distributing wholly owns sub sub sub sub and sub sub wholly owns sub and sub sub wholly owns sub and sub sub owns percent of sub and sub owns the remaining one percent parent distributing distributing sub sub sub sub sub sub sub sub sub and sub are domestic corporations and join in the filing of a consolidated federal_income_tax return sub sub sub sub sub sub sub sub sub sub sub sub sub and sub are foreign_corporations and do not join in the consolidated_return distributing conducts business a and business b sub conducts business c sub and sub conduct business d we have received financial information indicating that business a business b business c and business d each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the management of parent has determined that business b and business c cannot achieve their full potential as part of the parent affiliated_group due to systemic problems arising in the operation of business a business b business c and business d in a single consolidated_group specifically business b and business c operate in high-growth industries in which products are developed and employed at a rapid rate while business a and business d involve slower-growth industries employing well established technologies subject_to more measured and incremental changes moreover because business a and business d represent a larger share of the parent group’s overall sales and earnings management has been heavily influenced by the business model appropriate to those businesses which emphasizes the need to maintain steady and reliable earnings as a result the presence of business a and plr-109175-99 business d impede both the rapid decision making and the investment in research_and_development and capital improvements necessary to succeed in business b and business c in addition the separation of business b and business c will enhance the ability of business b and business c to attract retain and provide appropriate incentives to highly qualified employees for key management and skilled positions because the same business model is appropriate for both business b and business c the management of an affiliated_group containing only those businesses could act according to that model with no conflict potential in addition substantial synergies would be obtained by combining business b and business c in a single affiliated_group for example it is anticipated that existing customers of business c would become future customers of business b as business b expands its marketing of certain products into the business c industry the combination of business b and business c would also result in an entity large enough to function as a viable public entity proposed transaction to resolve these systemic problems parent proposes to separate business b and business c from parent’s affiliated_group through the following transaction i parent has contributed or before the distribution of controlled described below will contribute to sub all of its interests in sub sub sub sub sub and sub sub has transferred sub to sub and sub has transferred sub to sub together the preliminary transactions sub will receive no stock in sub ii distributing will transfer all of the assets of business b subject_to certain liabilities to controlled in exchange for percent of the stock of controlled the first contribution iii distributing will distribute all of the controlled stock to distributing the first distribution iv distributing will distribute all of the controlled stock to parent the second distribution v sub will declare and pay a dividend to parent in the form of a negotiable promissory note with a one-year term bearing interest at the applicable_federal_rate the sub note vi parent will transfer all of the stock of sub to controlled the second contribution plr-109175-99 vii controlled will issue an amount of common_stock in a registered public offering that will be less than percent of its common_stock then outstanding representing less than percent of all equity interests in controlled by vote and value the ipo viii controlled will contribute to sub proceeds from the ipo sufficient to prepay the sub note and sub will prepay the sub note which will be canceled parent will segregate the proceeds of the sub note for payment to its creditors or shareholders or both within one year after receipt of the proceeds ix parent will distribute all of the stock of controlled to parent’s shareholders pro_rata the third distribution distributing has and controlled will adopt an award plan under which options and restricted_stock are issued to directors officers employees consultants and advisors certain employees of distributing or its subsidiaries will have performed services benefitting sub prior to the third distribution and controlled or sub may issue those employees options to acquire its stock controlled or sub may also issue options to distributing directors prior to the third distribution after the third distribution neither controlled nor sub will issue options or restricted_stock to directors officers employees consultants or advisors of distributing or its subsidiaries representations the first contribution and first distribution the taxpayer has made the following representations regarding the first contribution and the first distribution a any indebtedness owed by controlled to distributing after the first distribution will not constitute stock_or_securities b no part of the consideration distributed by distributing in the first distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing represents the present operations of distributing and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted d immediately after the first distribution the gross assets of business a plr-109175-99 directly conducted by distributing and not by any of its subsidiaries will have a fair_market_value of at least five percent of the total fair_market_value of distributing 1’s gross assets including the stock of its subsidiaries if any e immediately after the first distribution the gross assets of business b directly conducted by controlled and not by any of its subsidiaries will have a fair_market_value of at least five percent of the total fair_market_value of controlled’s gross assets including the stock of its subsidiaries if any f following the first distribution except for certain x services the services that controlled will purchase from distributing at an arm’s-length rate distributing and controlled each will continue the active_conduct of its business independently and with its separate employees g the first distribution will be carried out to enable controlled and sub to i resolve systemic problems resulting from operating in the parent affiliated_group and ii offer competitive equity incentives that will allow them to attract and retain the highest quality talent for key management and skilled positions the first distribution is motivated in whole or substantial part by these corporate business purposes h except for the distribution of controlled stock by distributing to parent in the second distribution there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either distributing or controlled after the first distribution i there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the first distribution other than through stock purchases meeting the requirements of sec_4 b of rev_proc 1996_1_cb_696 j there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the first distribution except in the ordinary course of business k the total adjusted bases and the fair_market_value of the assets transferred by distributing to controlled in the first contribution each equals or exceeds the sum of the liabilities assumed as determined under sec_357 of the internal_revenue_code by controlled l the liabilities assumed as determined under sec_357 by controlled in the first contribution were incurred in the ordinary course of business and are associated with the assets being transferred plr-109175-99 m no investment_credit has been or will be claimed for any of the property transferred in the first contribution n each of distributing and controlled will utilize the accrual_method of accounting o other than intercompany payables and receivables between distributing and controlled or their subsidiaries incurred for the sublease defined in representation q below and for the services no intercorporate debt will exist between distributing or any of its subsidiaries and controlled or any of its subsidiaries at the time of or after the first distribution p immediately before the first distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing 1's excess_loss_account if any with respect to the controlled stock will be included in income immediately before the first distribution see sec_1_1502-19 q controlled will sublease certain real_property from distributing at an arm’s length rental the sublease payments made in any continuing transactions between distributing and controlled or the subsidiaries of either including the services and the sublease will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length r no two parties to the first contribution are investment companies under sec_368 and iv s the first distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire other than the acquisitions of controlled by distributing parent and parent’s shareholders in the first distribution second distribution and third distribution directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled the second distribution the taxpayer has made the following representations regarding the second distribution t any indebtedness owed by controlled to distributing after the second plr-109175-99 distribution will not constitute stock_or_securities u no part of the consideration distributed by distributing in the second distribution will be received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing v the five years of financial information submitted on behalf of distributing represents the present operations of distributing and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted w immediately after the second distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of distributing which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 x immediately after the second distribution the gross assets of business a directly conducted by distributing and not by any of its subsidiaries will have a fair_market_value of at least five percent of the total fair_market_value of distributing 1's gross assets including the stock of its subsidiaries if any y immediately after the second distribution the gross assets of business b directly conducted by controlled and not by any of its subsidiaries will have a fair_market_value of at least five percent of the total fair_market_value of controlled’s gross assets including the stock of its subsidiaries if any z following the second distribution except for the services distributing through distributing and controlled each will continue the active_conduct of its business independently and with its separate employees aa the second distribution will be carried out to enable controlled and sub to i resolve systemic problems resulting from operating in the parent affiliated_group and ii offer competitive equity incentives that will allow them to attract and retain the highest quality talent for key management and skilled positions the second distribution is motivated in whole or substantial part by these corporate business purposes bb except for the distribution of controlled stock by parent to parent’s shareholders in the third distribution there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either distributing or controlled after the second distribution cc there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the plr-109175-99 second distribution other than through stock purchases meeting the requirements of sec_4 b of rev_proc dd there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the second distribution except in the ordinary course of business ee other than intercompany payables and receivables between distributing and controlled or their subsidiaries incurred for the sublease and the services no intercorporate debt will exist between distributing or any of its subsidiaries and controlled or any of its subsidiaries at the time of or after the second distribution ff immediately before the second distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d further distributing 2's excess_loss_account if any with respect to the controlled stock will be included in income immediately before the second distribution see sec_1_1502-19 gg payments made in any continuing transactions between distributing and controlled or the subsidiaries of either including the services and the sublease will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length hh the second distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire other than the acquisitions of controlled by parent and parent’s shareholders in the second distribution and third distribution directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled the second contribution and third distribution the taxpayer has made the following representations regarding the second contribution and the third distribution ii any indebtedness owed by controlled to parent after the third distribution will not constitute stock_or_securities jj no part of the consideration distributed by parent in the third distribution will plr-109175-99 be received by any shareholder of parent as a creditor employee or in any capacity other than that of a shareholder of parent kk the five years of financial information submitted on behalf of parent distributing and sub represents the present operations of each corporation and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted ll immediately after third transaction at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of distributing which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 mm immediately after the third distribution at least percent of the fair_market_value of the gross assets of parent will consist of the stock of distributing and sub each of which is engaged directly or indirectly in the active_conduct_of_a_trade_or_business as defined in sec_355 nn immediately after the third distribution the gross assets of business a directly conducted by distributing and not by any of its subsidiaries will have a fair_market_value of at least five percent of the total fair_market_value of distributing 1's gross assets including the stock of its subsidiaries if any oo immediately after the third distribution the gross assets of business d directly conducted by sub and not by any of its subsidiaries will have a fair_market_value of at least five percent of the total fair_market_value of sub 2's gross assets including the stock of its subsidiaries if any pp immediately after the third distribution the gross assets of business b directly conducted by controlled and not by any of its subsidiaries will have a fair_market_value of at least five percent of the total fair_market_value of controlled’s gross assets including the stock of its subsidiaries if any qq following the second distribution except for the services parent through distributing and sub and controlled each will continue the active_conduct of its business independently and with its separate employees rr the third distribution will be carried out to enable controlled and sub to i resolve systemic problems resulting from operating in the parent affiliated_group and ii offer competitive equity incentives that will allow them to attract and retain the highest quality talent for key management and skilled positions the third distribution is motivated in whole or substantial part by these corporate business purposes ss there is no plan or intention by shareholder a or shareholder b and the management of parent to its best knowledge is not aware of any plan or intention on plr-109175-99 the part of any particular remaining shareholder or security holder of parent to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either parent or controlled after the third distribution tt there is no plan or intention by either parent or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the third distribution other than through stock purchases meeting the requirements of sec_4 b of rev_proc uu there is no plan or intention to liquidate parent or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the third distribution except in the ordinary course of business vv controlled will assume as determined under sec_357 no liabilities in the second contribution ww no investment_credit has been or will be claimed for any of the property transferred in the second contribution xx each of parent and controlled will utilize the accrual_method of accounting yy other than intercompany payables and receivables between distributing and controlled or their subsidiaries incurred for the sublease the services and the product sales defined in representation aaa below no intercorporate debt will exist between parent or any of its subsidiaries and controlled or any of its subsidiaries at the time of or after the third distribution zz immediately before the third distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d further parent’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the third distribution see sec_1_1502-19 aaa sub will purchase certain products from a subsidiary of sub and controlled and sub may purchase certain products from sub for an arm’s length price the product sales payments made in any continuing transactions between parent and controlled or the subsidiaries of either including the services the sublease and product sales will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length bbb no two parties to the third distribution are investment companies under plr-109175-99 sec_368 and iv ccc the third distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire other than the acquisition of controlled by parent’s shareholders in the third distribution directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either parent or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either parent or controlled ddd parent will complete the third distribution within approximately months after the receipt of a ruling letter from the internal_revenue_service eee the payment of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to parent of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration that will be paid in the transaction to the parent shareholders instead of issuing fractional shares of controlled stock will not exceed one percent of the total consideration that will be distributed in the transaction to the parent shareholders the fractional share interests of each record parent shareholder will be aggregated and no parent shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock international representations fff neither parent nor controlled was a united_states_real_property_holding_corporation as defined in sec_897 usrphc at any time during the five-year period ending on the date of the third distribution and neither parent nor controlled will be a usrphc immediately after the third distribution ggg neither controlled nor any of its subsidiaries to be distributed in the third distribution to the shareholders of parent are dual resident corporations with dual consolidated losses within the meaning of sec_1_1503-2 and hhh none of the assets associated with business b that will be transferred to controlled by distributing are located outside of the united_states rulings the first contribution and first distribution based solely on the information submitted and representations made we rule as follows on the first contribution and the first distribution plr-109175-99 the first contribution followed by the first distribution will be a reorganization under sec_368 see sec_368 revrul_98_44 i r b distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the first contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the first contribution sec_1032 the basis of each asset received by controlled in the first contribution will equal the basis of that asset in the hands of distributing immediately before the first contribution sec_362 the holding_period of each asset received by controlled in the first contribution will include the period during which distributing held that asset before the first contribution sec_1223 no gain_or_loss will be recognized by distributing on the first distribution sec_361 e a and c ii no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on receipt of the controlled stock in the first distribution sec_355 see revrul_62_138 1962_2_cb_95 revrul_98_27 1998_22_irb_4 rev_rul the holding_period of the controlled stock received by distributing in the first distribution will include the holding_period during which distributing held the distributing stock on which the first distribution will be made provided the distributing stock is held as a capital_asset on the date of the first distribution sec_1223 the earnings_and_profits of distributing and controlled will be allocated as provided in sec_312 sec_1_312-10 and sec_1_1502-33 the second distribution based solely on the information submitted and representations made we rule as follows on the second distribution no gain_or_loss will be recognized by distributing on the second distribution sec_355 e a and c ii plr-109175-99 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of parent on the second distribution sec_355 see revrul_62_138 rev_rul the holding_period of the controlled stock received by parent in the second distribution will include the period during which parent held the distributing stock on which the second distribution will be made provided the distributing stock is held as a capital_asset on the date of the second distribution sec_1223 the earnings_and_profits of distributing and controlled will be allocated as provided in sec_312 sec_1_312-10 and sec_1_1502-33 the second contribution and third distribution based solely on the information submitted and representations made we rule as follows on the second contribution and the third distribution the second contribution followed by the third distribution will be a reorganization under sec_368 parent and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by parent on the second contribution and receipt of the proceeds of the sub note followed by the transfer of the proceeds of the sub note to distributing's creditors or shareholders or both sec_361 sec_361 and sec_361 no gain_or_loss will be recognized by controlled on the second contribution sec_1032 the basis of the sub stock received by controlled in the second contribution will equal the basis of the sub stock in the hands of parent immediately before the second contribution sec_362 the holding_period of the sub stock received by controlled in the second contribution will include the period during which parent held the sub stock before the second contribution sec_1223 no gain_or_loss will be recognized by parent on the second distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of parent’s shareholders on receipt of controlled stock in the second distribution sec_355 see rev_rul plr-109175-99 the aggregate basis of the parent stock and the controlled stock including any fractional shares deemed distributed under ruling below in the hands of a parent shareholder immediately after the third distribution will equal the aggregate basis of the parent stock held by that shareholder immediately before the third distribution allocated between the parent stock and the controlled stock in proportion to the fair_market_value of each on the date of the third distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock including any fractional shares deemed distributed under ruling below received by each parent shareholder will include the period during which that shareholder held the parent stock on which the second distribution will be made provided the parent stock is held as a capital_asset on the date of the second distribution sec_1223 the earnings_and_profits of parent and controlled will be allocated as provided in sec_312 sec_1_312-10 and sec_1_1502-33 any payment of cash in lieu of a fractional share interest in controlled will be treated for u s federal_income_tax purposes as if the fractional share interest had been issued in the third distribution and then had been redeemed by controlled the cash payment will be treated as having been received in exchange for the constructively redeemed fractional shares under sec_302 rev_rul 1966_2_cb_116 revproc_77_41 c b international ruling the earnings_and_profits of sub sub sub sub sub sub sub sub and sub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such foreign_corporations beginning after date during the period parent sub sub and sub held stock directly indirectly or constructively in sub sub sub sub sub sub sub sub and sub or were considered as holding it by reason of the application of sec_1223 while sub sub sub sub sub sub sub sub and sub were controlled_foreign_corporations shall be attributable to such stock held by sub sec_1 a caveats we express no opinion about the tax treatment of the transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction not specifically covered by the above rulings in particular we express no opinion on the tax consequences of the plr-109175-99 preliminary transactions except for ruling above the ipo the sublease the services the product sales any restricted_stock or the exercise of any options including the exercise of any controlled or sub options issued to employees or directors of distributing or its subsidiaries the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request this office has not verified any of the material submitted in support of the request for a ruling verification of that information may be required as part of the audit process temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter including regulations under sec_358 have not yet been adopted therefore this ruling letter may be revoked or modified in whole or in part on the issuance of temporary or final regulations or a notice with respect to their future issuance see dollar_figure of revproc_99_1 1999_1_irb_6 which discusses the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_99_1 are satisfied a ruling will not be revoked or modified retroactively except in rare or unusual circumstances procedural matters this ruling has no effect on any earlier document and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the transaction is completed pursuant to a power_of_attorney on file in this office we are forwarding a copy of this letter to your authorized representative sincerely yours assistant chief_counsel corporate by __________________________ robert t hawkes assistant to the chief branch
